Title: Soulavie: Account of a Conversation with Franklin, [before 20 May 1782]
From: Soulavie, abbé Jean-Louis Giraud
To: 


In 1801, Soulavie published accounts of two conversations he had with Franklin on the nature of geological and political upheaval. At the conclusion of their first conversation in August, 1781, Franklin suggested that the abbé send Vergennes an account of his discovery that the British had fomented unrest among Protestants of the southern regions of France. This is the topic to which Franklin and the abbé returned in 1782.
 
[before May 20, 1782]
 … L’année suivante (1782) M. Francklin désira la publication de ces découvertes. Il s’était formé dans le sein de la France un parti contraire à la guerre de l’Amérique et cette publication, suivant M. Francklin, devait persuader à ce parti la nécessité de représailles. Le journal de Paris, disait-il, adoptera un article aussi curieux, écrit de manière qu’en observant tout ce qui est dû à la vérité de l’histoire, les protestans ne puissent s’en offenser.
SOULAVIE. Je consens de publier une note sur les pièces (précitées) plutôt que mon opinion; mais je pense que le gouvernement français est trop instruit pour ne pas connaître les situations relatives des deux nations. Cette publication ne changera ni les projets de l’Angleterre ni les destinées du royaume. Suivant le clergé, suivant les politiques, des catastrophes semblent se préparer en France, les anglais n’y sont pas étrangers. Ils se vengeront de ce que nous vous avons aidé en secret à secouer leur joug. Observez en France quels sont les esprits qui désirent les catastrophes et ceux qui les redoutent. Les uns et les autres persistent également à nous en menacer; les derniers nous en avertissent chaque jour. Vous ne lisez pas l’année littéraire. C’est un journal trop méprisé. Il renferme cependant les craintes de l’archevêque de Paris; dont le conseil est le point central des affaires du clergé du royaume, auquel on porte de toutes parts de vives plaintes sur la chûte insensible des sentimens religieux, et sur la formation graduée d’un esprit d’indépendance républicaine. Ceux qui craignent le plus une catastrophe, sont des fanatiques qui persécutent même les paisibles observateurs des évènemens, et ceux qui la désirent, me croyant du complot, me prendront pour un faux frère qui le dévoile au public. L’Angleterre, suivant les diplomates les plus instruits, est l’amie, l’alliée naturelle de nos philosophes, et elle punit quiconque ose en France la contrarier dans ses vues et ses plans. Elle pousse le fanatisme de ses intérêts et de son patriotisme au point de perdre quand elle le peut, tout français qui a des sentimens de dévouement au roi, quand ce sentiment lui porte quelque préjudice; et on ajoute que le ministre français qui a mis en avant un bon sujet, l’abandonne dans le péril où il l’a mis, et le laisse devenir à Paris, la victime secrète de la puissance britannique. On assure que la politique française est la même à l’égard de l’Autriche. Si cela est vrai, cette politique dénaturée et dégradée, est bien dans le cas de jeter la France dans un état d’apathie, parce que l’astuce et l’énergie des cabinets de Londres et de Vienne, sont les deux premières qualités de leur diplomatie. Quoiqu’il en soit, je vais rédiger l’article tel qu’il doit être publié dans le journal de Paris, je connais Cadet Devaux qui l’insérera, et je m’y porterai avec d’autant d’empressement, qu’à côté du tableau des bouleversemens républicains et politiques que l’Angleterre se propose d’opérer en France, vous approuverez tout comme moi la publication des remèdes moraux qu’un état sage et prudent oppose aux dégats des révolutions et de l’anarchie, dont nous avertissent à l’envi, le clergé et les philosophes.
Extrait du journal de Paris, du mercredi 26 juin 1782, no. 177, pag. 715, sur les anciens projets des anglais de changer en république nos provinces méridionales protestantes.
“M. de Voltaire et les historiens de Louis XIV n’ont point suivi le détail des opérations clandestines de la Grande-Bretagne pour fomenter la rebellion et pour changer nos provinces en république; c’était le projet du cabinet de Londres. Le haut Uségeois, le Vivarais, le Velay, le Gévaudan, devaient former une république défendue par des rochers la plupart inaccessibles: le pays n’était pas encore percé de ces magnifiques et somptueux grands chemins que les états de Languedoc ont fait construire. Ce projet de la cour de Londres a été suivi pendant plus d’un siècle. Louis XIII, ayant fait la paix avec elle en 1629, réserva la publication de ce traité pour le camp de Privas, ville qu’il vint assiéger avec le cardinal de Richelieu. En la proclamant, le roi fit déclarer aux habitans que le parti n’aurait désormais aucun secours à attendre de cette nation; malgré les traités de paix, l’Angleterre suivit toujours le même systême, surtout sous la reine Anne; elle soudoya les révoltés qui se soulevèrent cinq fois sous Louis XIV. Elle eut des correspondances secrètes avec les seigneurs mécontens; et elle eut des caissiers à portée des rebelles. J’ai entre les mains un état des sommes que la reine Anne a employées à cette opération. Les détails de cette histoire secrète sont encore ignorés, on sait seulement que Louis XIV agréa le traité conclu par ses officiers avec le trop fameux Cavalier qui demanda, pour se soumettre, d’enrégimenter ses troupes, qui obtint des grades militaires et des pensions, et qui finit ses jours en Angleterre.
“La bonne intelligence qui règna entre la France et la Grande-Bretagne sous le régent, termina les dissentions. Tous ces pays livrés, dans des tems plus modernes et plus heureux, aux soins politiques de M. le maréchal duc de Richelieu, de M. le prince de Beauvau, de M. le comte de Périgord, ont changé totalement de face. MM. de Saint-Priest, intendans, père et fils, ont beaucoup contribué à cette révolution qui s’est faite d’une manière paisible et insensible. Les académies établis dans les villes principales, ont permis aux connaissances cultivées dans la capitale, de refluer dans nos provinces. Les arts, les manufactures, protégés singulièrement par MM. les archevêques de Narbonne, de Toulouse et d’Aix qui président aux états de ces provinces, ont favorisé une heureuse diversion; le commerce et l’agriculture fleurissent dans les montagnes Cévenoles moins élevées et dans la plaine: le fanatisme n’y existe plus. Les ennemis de la nation ne pourront jamais se servir de ce malheureux instrument pour opérer la révolte; et les têtes méridionales n’ont plus d’énergie que pour la défense de la patrie et la gloire du roi, contre les ennemis de l’état; on a aimé Louis XV et on y adore Louis XVI.
Lorsque je publierai mon Histoire de l’établissement et des progrès du protestantisme en France et en Europe, mon tems n’aura point été entièrement perdu si je parviens à résoudre le problême politique que j’expose de la sorte.
  Lorsqu’une portion d’une puissante monarchie s’est abandonnée aux troubles domestiques et aux guerres religieuses, pendant plusieurs siècles, et que la rébellion s’est soutenue dans l’état et a résisté à un monarque, quels sont les moyens politiques les plus sages et les plus conformes à l’humanité, que la raison et l’expérience ordonnent pour rétablir la tranquillité publique? Signé, Soulavie.”

L’article, concerté entre M. Francklin et l’auteur de ces mémoires, parut tel qu’on le publie ici, sauf l’article des remèdes politiques pour dissiper l’anarchie. En effet, le journal de Paris renvoya la note sur les moyens politiques d’apaiser les troubles d’un état, en observant que la France n’avait jamais été plus paisible, ni dans une situation plus éloignée des révolutions, ce qui rendait, disait-on, cette épisode étrangère au journal. Je vais indiquer ici ces moyens d’étouffer l’anarchie destinés à paraître dans le journal de Paris à la fin de la note précédente.
La diversion est le seul moïen de tempérer les troubles d’un état. Elle consiste à
Occuper les esprits d’un genre de littérature opposé aux séditions; aux écrits polémiques et aux factions: peste publique dans un état.
  Les occuper du commerce en grand.
  Les occuper du beau idéal dans les arts.
  Les occuper des plus grandes entreprises en édifices nationaux.
  Les occuper du persiflage des excès et des erreurs passées, soit politiques, soit religieuses (mais avec de grandes précautions).
  Les occuper de plaisirs, de fêtes, d’amusemens, de modes, de danses et de luxe.
  Amollir les caractères turbulens; s’assurer par toutes les voies, des chefs qui survivent; mais s’en assurer par négociation.
M. Francklin avouait que la diversion était le seul moyen de tempérer l’esprit séditieux des peuples, après les catastrophes.
M. Francklin n’accordait point une entière approbation au dernier des moyens relatif à l’amolissement des mœurs. Il disait que les sociétés établies en Europe étaient trop amolies. Il avouait cependant que le fanatisme, l’anarchie et les vices qui ont de l’impétuosité, proviennent d’un égarement d’esprit, que la violence et la force irritent, au lieu de corriger. Il dit que le moyen principal de tempérer les citoyens qui en étaient tourmentés, consistait à négocier avec les factions; mais il pensait que l’amour des rois et l’amour de la liberté républicaine étaient deux sentimens énergiques et louables qui avaient fait de très-grandes choses, et tandis que dans sa patrie les deux partis opposés en étaient venus aux mains pour décider quel parti, royal, ou républicain, l’emporterait; il était pénétré d’une vénération sentimentale pour Louis XVI, qu’il regardait comme le premier fondateur des Etats-Unis.
